DETAILED ACTION
This Final action is responsive to communications: 07/19/2022.
Applicant amended claims 1, 7, 8, 11, 13, 15, and 19. Cancelled none, added none. Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4a.	Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable and obvious over claims 1-14 of U.S. Patent No. US 10,964,378 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Due to amendment,  subject matter of independent claims have changed and they are subject to double patenting rejection with DIV application.
For example, 
Regarding independent claim 8, US10964378B2 teaches an apparatus comprising: 
a plurality of files, each configured to store a row address and a voltage associated with the row address, and (US10964378B2: claim 1)
wherein the voltage is based on charge stored on a capacitor; (US10964378B2: claim 1, claim 5)
a plurality of voltage to time (VtoT) circuits each associated with one of the plurality of files, the plurality of VtoT circuits configured to receive a command signal and provide a first signal following a first time after receiving the command signal, (US10964378B2: claim 5)
wherein the first time is based in part on the stored voltage in the associated one of the plurality of files; and (US10964378B2: claim 5, claim 6)
a stack logic circuit configured to determine a maximum voltage in the plurality of files based on the first signals from the plurality of VtoT circuits. (US10964378B2: claim 5, claim 6)
Similarly, claims 1 and 15 are obvious over claims of US10964378B2. (Analysis not shown).
4b.	Claims 2-7, 9-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-14 of U.S. Patent No. US 10,964,378 B2, in view of Penney et al. (US 2020/0395072 A1) and Wu (US 2021/0057021 A1) specification disclosure.
(analysis not shown)
Response to Arguments
Based on applicant’s amendment 07/19/2022, previous 112b rejections (sections 5a, 5b, 5c of previous OA) are withdrawn.

Based on applicant’s persuasive arguments, previous 112b rejections (sections 6a, 6b, 6c of previous OA) are withdrawn.
NSDP double patenting rejection is maintained since applicant has not argued against double patenting rejection.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
The following two prior arts owned by common assignee Micron are applicable for all claims and applicable for 102 (a) (2) rejection. Applicant is requested to submit common ownership statement (to be used for  exceptions e.g. 102 (b)(2)(c)) for the prior arts if applicable:
US 20220165347 A1
US 11322192 B2

Penney et al. (US 10832792 B1): Fig. 1-Fig. 6 disclosure applicable for all claims. Schreck ( US 20200365208 A1): Fig. 1-Fig. 8 disclosure applicable for all claims.  Penney et al. (US 2020/0395072 A1) and Wu (US 2021/0057021 A1) are applicable for all claims. Regarding independent claim 1, Penney teaches a method (method of operation of Fig. 6 circuitry using Fig. 1: 100 “stack”. Functions and components illustrated in Fig. 1-Fig. 7) comprising:  receiving a row address (Fig. 6, 7: input bits associated with XADD);  comparing the row address to a plurality of stored row addresses (para [0012], para [0013]), each stored in a respective one of a plurality of files (Fig. 1: 102. Para [0012]: “files”. Comparison is done between stored bits and input bits);  increasing a voltage provided by an accumulator circuit (Fig. 1: 106 “accumulator circuit”. See Fig. 4: 400 accumulator circuit details) associated with one of the plurality of files responsive to the row address matching the stored address (para [0017], para [0018], para [0021], para [0022], para [0042]) 
Wu teaches – an accumulator circuit (para [0014], para [0035]: “accumulator”) configured to provide an accumulator voltage  (para [0035]) which is proportional to a rate at which the received row address matches the stored row address (para [0014]-para [0015], para [0035]: accumulator tracks access to word lines), wherein the circuit includes a capacitor and the accumulator voltage is based on a charge on the capacitor (para [0035]: “…accumulator voltage may be increased by increasing the charge on a capacitor in some embodiments…”).
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Allowable Subject Matter
Claims 1-20 are objected to because of nsdp double patenting rejection but would be allowable if the double patenting rejection is over-come. 
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825